Citation Nr: 1735220	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-47 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for fracture of the cervical spine, status post cervical fusion and degenerative joint disease with retrolisthesis ("cervical spine disability").  

2.  Entitlement to service connection for bilateral nerve pain of upper extremities.  

3.  Entitlement to service connection for depression, secondary to chronic pain associated with fracture of the cervical spine, status post cervical fusion and degenerative joint disease with retrolisthesis.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's brother


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Air Force from February 1967 to March 1968.  The Veteran received the Vietnam Service Medal, among other commendations.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board notes that in April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

Under Rice v. Shinseki, the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  In this case, during the April 2017 hearing, the Veteran testified that he retired from his previous job, asserting that his cervical spine condition rendered him unable to work.  As such, the issue of TDIU has been separately characterized in the issues above in accordance with the Rice decision.  

A review of the claims file reveals that the April 2009 rating decision denied claims of increased rating for the cervical spine disability, and service connection for depression and bilateral nerve pain of the upper extremities as secondary to the service-connected cervical spine disability.  In May 2009, VA received the Veteran's notice of disagreement (NOD), wherein he contested the RO's denial of these issues.  In October 2009, the RO issued a statement of the case (SOC) addressing the matters pertaining to the Veteran's cervical spine disability and depression; however, the claim for service connection for bilateral nerve pain of the upper extremities was not addressed.  Therefore, the Board directs that the RO issue a SOC with specific regard to the issue of bilateral nerve pain of the upper extremities, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2016) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over the claim for service connection for bilateral nerve pain of the upper extremities for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his cervical spine disability, and service connection for depression and bilateral nerve pain of the upper extremities.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The last VA examination evaluating the Veteran's cervical spine disability was performed in February 2009.  Since that time, the Veteran testified at an April 2017 hearing that his cervical spine condition has worsened.  The Veteran's representative indicated that subsequent to the VA examination in February 2009, the Veteran has been seen by private physicians and has undergone cervical fusion.  He further stated that the Veteran has undergone physical therapy and has worn a neck brace in the past.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

In light of the evidence suggesting that the Veteran's condition has worsened since his last examination, the Board finds another examination is necessary to evaluate the severity of his cervical spine disability prior to adjudication.  

With regard to the claim for service connection for depression, the record does not reflect that a VA psychiatric examination was ever conducted.  Therefore, the record contains insufficient information to make a decision on the appeal.  Thus, as the Veteran has not been given a VA examination for the claimed condition of depression, and the Board lacks the medical expertise to provide an opinion, remand for a VA examination is warranted.  

In addition, the record raises a Manlincon issue with regard to the denial of service connection for bilateral nerve pain of the upper extremities.  See Manlincon, 12 Vet. App. at 240-41.  

The RO denied entitlement to service connection for bilateral nerve pain of the upper extremities in an April 2009 rating decision.  In May 2009, the Veteran filed a notice of disagreement as to the denial of this claim, in addition to the other instant claims.  This constituted a timely notice of disagreement initiating an appeal of these claims.  38 C.F.R. § 20.201.  

To date, the Veteran has not been provided a statement of the case addressing the denial of service connection for bilateral nerve pain of the upper extremities or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely substantive appeal.  Therefore, the Board must remand this claim, rather than merely referring it.  A statement of the case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 240-41.  

Regarding the claim for TDIU, consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the Veteran's claims for increased rating for his cervical spine disability, and service connection for depression and bilateral nerve pain of the upper extremities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected cervical spine disability.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies, to include X-rays and range of motion studies, should be completed, and all clinical findings reported in detail.  The examiner should address:

(a) The current severity of the Veteran's cervical spine disability.  Range of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  

(b) Identify any neurological abnormalities secondary to the Veteran's service-connected cervical spine disability, including upper extremity radiculopathy.  If any neurological abnormalities are identified, provide a diagnosis and identify the nerve(s) associated with the abnormality.  If no neurological abnormalities are identified, reconcile this finding with the Veteran's lay statements regarding his upper extremity symptoms.  Address the left and right upper extremities separately.  

(c) If any neurological abnormalities of the upper extremities are identified, the examiner should indicate the severity of the impairment in terms of mild, moderate, or severe.  Address left and right upper extremities separately.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  The Veteran should also be scheduled for a VA psychiatric examination before an appropriate physician to determine the etiology of any psychiatric disorder, to include depression.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current psychiatric disorders associated with the Veteran.  

(b) Is it at least as likely as not that any identified psychiatric disorder manifested during, or as a result of, active military service, or, is it at least as likely as not that the Veteran suffers from a psychiatric disability that is secondary to a service-connected disability (such as a cervical spine condition)?  

(c) The examiner should also identify whether the Veteran suffers from any symptoms associated with an undiagnosed illness.  His service in Vietnam is not disputed.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

4.  Issue the Veteran a SOC on the issue numbered three (3) on the title page.  Only if the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on an issue, should it be returned to the Board.

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing all indicated development, the Veteran's claims, including the claim for TDIU, should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


